Title: From Thomas Jefferson to Cherokee Deputation, 9 January 1809
From: Jefferson, Thomas
To: Cherokee Deputation


                  
                     Jan 9. 1809
                  
                  My Children Depities of the Cherokees of the Upper & lower Towns
                  I understand, by the speeches which you have delivered Me, that there is a difference of disposition among the people of both parts of your Nation. Some of them desiring to remain on their lands, to betake themselves to Agriculture, and the industrious occupations of civilised life, while others, retaining their attachment to the hunter life, & having little game on their present lands, are desirous to remove across the Mississippi, to some of the vacant lands of the U.S., where game is abundant I am pleased to find so many disposed to insure, by the cultivation of the earth, a plentiful subsistence to their families, & to improve their minds by education: but I do not blame those who, having been brought up from their infancy to the pursuit of game, desire still to follow it to distant countries. I know how difficult it is for men to change the habits in which they have been raised. The U.S., my Children, are the friends of both parties, and, as far as can reasonably be asked, they will be willing to satisfy the wishes of both. those who remain may be assured of our patronage, our aid, & good neighborhood. those who wish to remove, are permitted to send an exploring party to reconnoitre the country on the waters of the Arkansas & White River, & the higher up the better, as they will be the longer unapproached by our Settlements, which will begin at the mouths of those Rivers. the regular Districts of the Government of St. Louis are already laid off to the St. Francis. when this party shall have found a tract of country suiting the emigrants, & not claimed by other Indians, we will arrange with them and you the exchange of that for a just portion of the country they leave, & to a part of which proportioned to their numbers they have a right. every aid towards their removal, and what will be necessary for them there, will then be freely administered to them. and, when established in their new settlements, we shall still consider them as our children, give them the benefit of exchanging their peltries for what they will want at our factories, & always hold them firmly by the hand.
                  I will, now, my Children, proceed to answer your kind address on my retiring from the Government. sensible that I am become too old, to watch over the extensive concerns of the seventeen States, and their territories, I requested my fellow Citizens to permit me to retire, to live with my family, & to chuse another President for themselves, and Father for you. they have done so: and in a short time I shall retire, & resign into his hands the care of your, & our concerns. be assured my Children that he will have the same friendly dispositions towards you which I have had, & that you will find in him a true & affectionate Father. indeed this is now the disposition of all our people towards you. they look upon you as brethren, born in the same land, and having the same interests. tell your people therefore to entertain no uneasiness on account of this Change, for there will be no change as to them. deliver to them my Adieux, and my prayers to the Great Spirit for their happiness. tell them that, during my administration, I have held their hand fast in mine, & that I will put it into the hand of their new Father, who will hold it as I have done.
                  
                     Th: Jefferson 
                     
                  
               